PER CURIAM.
The question presented upon this appeal is whether the complaint is wholly without equity. It is our view that although the complaint might have been more specific in its allegations, it does allege facts which justify a consideration of the suit upon its merits. Consequently, we reverse the order dismissing the complaint with directions to the Chancellor that after the issues are created by the filing of appropriate pleadings he shall hear the cause on its merits and enter a final decree in accordance with law in the light of his findings of facts.
Reversed with directions.
ROBERTS, C. J., and THOMAS, HOB-SON and DREW, JJ., concur.